 



Exhibit 10.1
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (“Agreement”), dated as
of January 23, 2006 (the “Effective Date”), is between Ace Cash Express, Inc., a
Texas corporation (the “Company”), and Jay B. Shipowitz, an individual resident
of the State of Texas (“Executive”). The Company and Executive are collectively
referred to in this Agreement as the “Parties.”
WHEREAS, the Parties are parties to the Executive Employment Agreement dated as
of July 1, 2004 (the “Original Agreement”) under which the Company employs
Executive; and
WHEREAS, the Parties desire to amend and restate the Original Agreement, and
provide for the Company’s continued employment of Executive (without any
interruption), as set forth in this Agreement.
In consideration of the mutual covenants expressed below and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.   Employment. As of the Effective Date, Executive shall be employed by the
Company, and the Company shall employ Executive, on the terms and conditions
expressed in this Agreement.

  (a)   Duties. Executive’s title and position shall be Chief Executive Officer
of the Company. Executive’s duties shall be those that are described in the
Company’s Bylaws in effect from time to time, those customarily performed by an
executive acting in that capacity, and those that may be designated or assigned
to him from time to time by the Board of Directors of the Company (the “Board”)
consistent with that title and position. Executive’s office shall be at the
Company’s principal place of business in the Dallas-Fort Worth metropolitan
area.     (b)   Full-Time Employee. Executive shall devote his full business
time (except for permitted time off and absence for any illness or disability),
attention, skills, and best efforts to advance the Company’s business,
interests, and affairs, subject to the direction of the Board, and perform his
duties under this Agreement. Executive may, however, engage in civic,
charitable, and professional or trade activities and serve on the board of
directors or board of managers of other entities if (i) none of those activities
or those other entities’ businesses is adverse to the Company’s interest and
(ii) none of those activities or service materially interferes with the
performance of his duties under this Agreement and his other duties to the
Company and its shareholders.

2.   Term. The term of Executive’s employment under this Agreement (the “Term”)
shall be as follows:

-1-



--------------------------------------------------------------------------------



 



  (a)   Initial Term. The Term commences on the Effective Date and shall expire
at 11:59 p.m. (Central time) on June 30, 2008, subject to the extension provided
in Section 2(b), unless terminated earlier under Section 5.

  (b)   Extended Term. On each July 1 during the initial term described in
Section 2(a) or on each July 1 during any subsequent extended term described
below in this Section 2(b), the Term shall be extended, without the need for any
action by either Party, for an additional consecutive 12 months, unless (i)
terminated under Section 5 or (ii) either Party gives written notice to the
other, at least 90 days before the end of that initial term or extended term,
that the notifying Party does not wish to extend the Term. If such a notice of
non-extension is timely given, the Term will expire at the end of the initial
term or extended term in effect at the time of that notice (unless terminated
earlier under Section 5).

3.   Compensation.

  (a)   Base Salary. During the Term the Company shall pay Executive for his
services and performance of his obligations hereunder a base salary, payable in
accordance with the Company’s normal payroll procedures, at the annual rate of
$500,000. Executive’s base salary in effect from time to time, exclusive of any
other compensation under this Agreement, is hereinafter called the “Base
Salary.” The Base Salary will be adjusted from time to time during the Term as
necessary to reflect any increases in Base Salary that are determined by the
Compensation Committee of the Board (the “Committee”) in its sole discretion.
The Committee will review the Base Salary at least annually, no later than the
beginning of each fiscal year of the Company (“Fiscal Year”), during the Term.  
  (b)   Annual Bonus Opportunity. The Company shall afford Executive an
opportunity to receive additional cash compensation, as an incentive bonus,
relating to Executive’s employment under this Agreement for each Fiscal Year
during the Term (“Annual Bonus Opportunity”). The Annual Bonus Opportunity will
include a “target” bonus, based on Executive’s achievement of the objectives or
goals established by the Committee for the applicable Fiscal Year, of an amount
equal to 75% of the Base Salary. The Committee will discuss proposed performance
objectives or goals with Executive, but may establish those objectives or goals
in its sole discretion. The additional cash compensation, however, will not be
guaranteed, and the amount of additional cash compensation earned by Executive
(if any) under the terms of the Annual Bonus Opportunity will depend upon
Executive’s level of performance, as determined by the Committee.

  (c)   Participation in Benefit Plans; Additional Benefit.

  (i)   Executive shall be entitled to participate in all employee benefit plans
and arrangements offered generally to active senior executives of the Company as
of the Effective Date, or any other health and insurance,

-2-



--------------------------------------------------------------------------------



 



      disability, and other welfare benefit plans, or savings, deferred
competition, retirement or pension, or death benefit plans or arrangements
provided or available generally to active executives of the Company with the
title or position of at least Senior Vice President of the Company in effect
from time to time during the Term (collectively, the “Benefit Plans”).
Executive’s participation in any or all of the Benefit Plans, however, shall be
subject to the terms and conditions of the Benefit Plans as they may hereafter
be amended or restated (or replaced or discontinued) by the Company, including
his satisfaction of all applicable eligibility requirements and vesting
provisions of the Benefit Plans and including the discretion of the Committee or
other authorized person or persons administering any of the Benefit Plans as to
the scope of Executive’s participation; except that (A) Executive’s
participation will be on terms no less favorable than the participation of any
other active executive officer of the Company with the title or position of at
least Senior Vice President, other than as provided in the following clauses
(B) and (C), (B) the exercise of such discretion cannot impair Executive’s
benefits described in clauses (1) and (2) below, and (C) such discretion can
extend even to providing no benefit to Executive under any Benefit Plan
described in clause (3) below. The benefits to Executive under the Benefit Plans
shall include the following, or comparable benefits, from the Company: (1) an
annual automobile allowance equal to $9,000, (2) the payment of all insurance
premiums for participation by Executive and his immediate family named as
dependents in the Company’s medical, dental, vision, disability, and life
insurance Benefit Plans, which includes one or more term life insurance policies
covering Executive, for the benefit of Executive’s designated beneficiaries, in
an amount equal to three times Executive’s Base Salary, and (3) participation in
the Company’s equity-incentive plans for its employees. Except as necessary for
the Company to provide the particular benefits described in the preceding
sentence (or comparable benefits), the Company shall not have any obligation
under this Agreement to continue any or all of the Benefit Plans. Executive
hereby acknowledges receipt of written plan materials distributed to
participants or prospective participants in the currently effective Benefit
Plans.

  (ii)   Without duplication of the benefits to Executive under subsection
(i) of this Section 3(c), during the Term, Executive shall also be entitled to
the monthly payment of up to $250 in dues for membership in or use of a local
health or social club selected by Executive, or a comparable personal benefit
from the Company.

  (d)   Special Restricted Stock Compensation.

  (i)   As of the effective date of the Original Agreement, the Parties entered
into a Restricted Stock Agreement in accordance with and subject to the terms of
the Company’s 1997 Stock Incentive Plan, as amended (the “Plan”),

-3-



--------------------------------------------------------------------------------



 



      under which the Company issued and sold to Executive, for $0.01 per share,
50,000 shares of the Company’s Common Stock, $0.01 par value (“Common Stock”),
as a Restricted Stock Award (as defined in the Plan). That Restricted Stock
Agreement was generally in the form approved by the Committee for annual
incentive grants of Restricted Stock Awards, and had the other terms described
in subsection (iii) of this Section 3(d).

  (ii)   Each time (if ever) during the Term that a Trading Price Thresholds (as
defined below) is first satisfied, the Company will enter into a Restricted
Stock Agreement in accordance with and subject to the Plan, or any successor
employee stock incentive plan (the “Successor Plan”), under which the Company
will issue and sell to Executive, if Executive desires, for $0.01 per share,
(A) 26,000 shares of Common Stock as a Restricted Stock Award with respect to
each of the first three Trading Price Thresholds stated below and (B) 40,000
shares of Common Stock as a Restricted Stock Award with respect to each of the
last three Trading Price Thresholds stated below. Each such Restricted Stock
Agreement will generally be in the form approved by the Committee for annual
incentive grants of Restricted Stock Awards and will have the other terms
described in subsection (iii) of this Section 3(d). For this purpose, a “Trading
Price Threshold” means the closing price of a share of Common Stock on The
Nasdaq Stock Market (or on a national securities exchange if the Common Stock is
then so listed) first remaining at or above each of $29.00, $33.00, $37.00,
$41.00, $45.00, or $49.00 for any 30 consecutive trading days or any 30 trading
days within a 45-consecutive-trading-day period. In addition, unless a
Restricted Stock Award has already been granted because the $49.00 Trading Price
Threshold has been satisfied, upon the earlier of either (x) a change in control
or change of control of the Company as defined in the Restricted Stock Agreement
(a “Change of Control”), or (y) the Company’s entering into a binding written
agreement to effect a transaction that, when consummated, would be a Change of
Control (a “Control Transaction Agreement”), an additional (i.e., the next)
Trading Price Threshold shall be deemed to have been satisfied for the purpose
of the first sentence of this subsection (ii) of this Section 3(d).

  (iii)   The Restricted Stock Agreements described above in this Section 3(d)
provided or will provide that (A) if entered into before July 1, 2006, 15% of
the shares subject to the Restricted Stock Award will be released from
forfeiture and transfer restrictions under the Restricted Stock Agreement
(“Vest”) one month after the date of grant, and an additional 17% of those
shares will Vest on each anniversary of the date of grant so long as the
conditions set forth therein are satisfied, (B) if entered into on or after
July 1, 2006, the shares subject to the Restricted Stock Awards shall Vest in
equal installments on the date that is one month after the date of grant and on
each July 1 thereafter to (and including) July 1, 2011 (except that if the date
of grant is between June 2 and July 1, the Vesting will occur on the date that
is one month after the date of grant instead of the next July 1) (so

-4-



--------------------------------------------------------------------------------



 



      that, for example, if a Restricted Stock Award were granted on
September 1, 2008, 25% of the shares subject to the Restricted Stock Award would
Vest on October 1, 2008, and an additional 25% of those shares would Vest on
each of July 1, 2009, 2010, and 2011; and, for another example, if a Restricted
Stock Award were granted on June 15, 2009, 50% of the shares subject to the
Restricted Stock Award would Vest on July 15, 2009, and an additional 25% of
those shares would Vest on each of July 1, 2010 and 2011) so long as the
conditions set forth in the Restricted Stock Agreement are satisfied, (C) in
addition to any other events on which the shares subject to the Restricted Stock
Award will or may Vest, if a Change of Control occurs, all of the shares subject
thereto that have not yet Vested shall Vest upon the occurrence of that Change
of Control, (D) if entered into upon a Change of Control in accordance with
clause (x) of the last sentence of subsection (ii) of this Section 3(d), all of
the shares subject to that Restricted Stock Award will Vest one month after the
date of grant, instead of the maximum five-year period of Vesting that would
otherwise apply, or (E) if entered into upon a Control Transaction Agreement in
accordance with clause (y) of the last sentence of subsection (ii) of this
Section 3(d), all of the shares subject to that Restricted Stock Award will Vest
upon the occurrence of the Change of Control contemplated by that Control
Transaction Agreement (as originally entered into or as may be amended or
supplemented), instead of the maximum five-year period of Vesting that would
otherwise apply, but all of the shares subject to that Restricted Stock Award
will be forfeited to the Company if the Change of Control contemplated by that
Control Transaction Agreement (as originally entered into or as may be amended
or supplemented) does not occur within one year after the date of grant.

  (iv)   The Company will reserve the 198,000 shares of Common Stock issuable
under subsection (ii) of this Section 3(d) for issuance as Restricted Stock
Awards under the Plan or the Successor Plan.

  (v)   The numbers of shares of Common Stock to be issued and sold as one or
more Restricted Stock Awards and the Trading Price Threshholds shall be adjusted
to reflect or correspond with any changes in the Common Stock after the
Effective Date by stock split or subdivision, reverse stock split, or stock
combination.

  (vi)   Nothing in Section 3(c) or this Section 3(d) is intended to limit the
Company’s right to grant options or Restricted Stock Awards under the Plan or
the Successor Plan to Executive. The Committee or the Board may make such
additional grants to Executive under the Plan or the Successor Plan as it, in
its sole discretion, may determine.

  (e)   Paid Time Off. Executive shall be entitled to at least 20 business days
of paid vacation and time off, in accordance with the Company’s applicable
policies, practices, and procedures in effect from time to time during the Term
(“PTO”),

-5-



--------------------------------------------------------------------------------



 



      for each Fiscal Year. PTO shall, however, be prorated in any Fiscal Year
during which Executive is employed under this Agreement for less than the entire
Fiscal Year, in accordance with the number of days in that Fiscal Year during
which Executive is so employed.

  (f)   Directors’ and Officers’ Liability Insurance. The Company will use
commercially reasonable efforts to maintain throughout the Term one or more
policies of directors’ and officers’ liability insurance, in an amount of at
least $10 million, that includes coverage of Executive as an executive officer
of the Company.

  (g)   Tax Withholding. The Company may deduct from any compensation or any
other amount payable to Executive under this Agreement social security
(FICA) taxes and all federal, state, municipal, or other such taxes or
governmental charges as may now be in effect or that may hereafter be enacted or
required.

4.   Reimbursement. Executive shall be entitled to reimbursement from the
Company, in accordance with the Company’s relevant policies, practices, and
procedures, for all reasonable business expenses incurred by Executive in
performing his duties under this Agreement.

5.   Termination of Employment.

  (a)   Death. Executive’s employment shall terminate, without the need for any
action by the Company, upon Executive’s death.

  (b)   Disability. If a Disability (as defined below) of Executive occurs
during the Term, the Company may notify Executive of the Company’s termination
of, or its intention to terminate, Executive’s employment under this Agreement
for Disability. In that event, the Executive’s employment shall terminate
effective on the date such notice of termination is given to Executive or on any
later date as may be specified in such notice (the “Disability Effective Date”).
In this Agreement “Disability” means:

  (i)   a long-term disability, as defined in the Company’s applicable Benefit
Plan as then in effect; or

  (ii)   if the Company does not maintain or participate in a disability plan or
policy for the benefit of the Company’s employees, then Executive’s inability
reasonably to perform his duties under this Agreement because of any medically
determinable physical or mental impairment that (A) can reasonably be expected
to result in death or (B) has lasted or can reasonably be expected to last for
at least 90 consecutive days or for at least 90 days in any 120-consecutive-day
period. In this circumstance, the existence of a Disability shall be determined
by the Board, in its sole and absolute discretion, upon receipt of competent
medical advice from a

-6-



--------------------------------------------------------------------------------



 



      qualified physician selected by or acceptable to the Committee or the
Board. In this circumstance, Executive shall, if there is any question about his
Disability, submit to a physical examination by a qualified physician selected
by the Board.

  (c)   Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for Cause (as defined below) as
follows:

  (i)   Cause Defined. “Cause” means any of the following:

  (A)   Any material breach or violation by Executive of any of his material
obligations under this Agreement or any of the Company’s material policies
(other than as described below in clause (B), clause (C), or clause (D) of this
subsection (i) of Section 5(c) and other than because of a Disability) if that
breach or violation is not cured or remedied within 30 days after the Board’s
written notice to Executive describing that breach or violation;     (B)   any
act or omission by Executive, other than one that is inadvertent, that, in the
good-faith judgment of the Board, has had or is having a material adverse impact
on the Company’s business interests or reputation;     (C)   Executive is
convicted of, or pleads nolo contendere to any allegation of, fraud,
embezzlement, theft, or other felony (excluding a traffic violation); or     (D)
  any material breach or violation by Executive of any of his covenants in
Sections 8, 9, and 10 (the “Restrictive Covenants”); except that if the breach
or violation is or was of any covenant in Section 10, such breach or violation
is also not cured or remedied within 30 days after the Board’s written notice to
Executive describing that breach or violation.

      “Cause” will not exist, however, solely because of the Company’s financial
performance or results, any decrease in the market price of the Common Stock, or
any general dissatisfaction on the Board’s part with Executive’s performance.

  (ii)   Required Notice. A termination for Cause shall be effective only if the
Board gives Executive written notice of termination for Cause, describing
Executive’s acts or omissions that are believed to constitute Cause.

-7-



--------------------------------------------------------------------------------



 



  (d)   Termination by the Company without Cause. The Company may terminate
Executive’s employment under this Agreement without Cause, for any or no reason,
before the expiration of the Term. The expiration of the Term because of the
Company’s written notice of non-extension of the Term under Section 2(b) shall
not be deemed a termination without Cause.     (e)   Termination by Executive.
Executive may terminate his employment under this Agreement, for any or no
reason, before the expiration of the Term; except that Executive may not
terminate his employment under this Section 5(e) under circumstances in which
the Company:

  (i)   has given notice of termination of, or notice of its intention to
terminate, Executive’s employment for Cause under Section 5(c), or

  (ii)   may give notice of termination of, or notice of its intention to
terminate, Executive’s employment for Cause under Section 5(c), unless (for the
purpose of this clause (ii) only) the Company has not given such notice despite
its having had, for over 30 days, actual knowledge of facts or circumstances
that would entitle it to give such notice; provided, however, that (A) the
Company must give notice to Executive of the Company’s determination to exercise
its rights under this clause (ii) within ten days following Executive’s notice
to the Company of Executive’s termination of his employment under this
Agreement, and (B) if Executive challenges the right of the Company to terminate
his employment for Cause under this Agreement pursuant to this clause (ii), then
the Company shall have the burden of proof to show that the Company only
acquired the above actual knowledge during the 30-day period preceding the date
on which Executive’s notice of termination was given.

      Also, the expiration of the Term because of Executive’s written notice of
non-extension of the Term under Section 2(b) shall not be deemed a termination
under this Section 5(e). A termination by Executive under this Section 5(e) is
an “Executive Termination.”

  (f)   Notice of Termination. Any termination of the Executive’s employment
under this Agreement by the Company or by Executive (other than a termination
under Section 5(a) or a notice of non-extension under Section 2(b)) shall be
communicated by a written notice to the other Party which, in addition to
complying with any other applicable requirement in this Section 5, indicates the
specific termination provision in this Agreement relied upon and specifies the
Employment Termination Date (as defined in Section 5(g)) .

  (g)   Employment Termination Date. “Employment Termination Date” means the
effective date of termination of the Executive’s employment under this
Agreement, which shall be (i) if Executive’s employment is terminated by his
death, the date of his death, (ii) if the Executive’s employment is terminated

-8-



--------------------------------------------------------------------------------



 



      because of his Disability, the Disability Effective Date, (iii) if
Executive’s employment is terminated by the Company, the date specified in the
notice of termination, which may in no event be earlier than the date such
notice is given, (iv) if Executive’s employment is terminated by an Executive
Termination, the date specified in the notice of termination, which may not be
later than 60 days after the date on which the notice of termination is given,
and (v) if Executive’s employment is terminated by expiration of the Term
because of a notice of non-extension under Section 2(b), the date on which the
Term expires.

  (h)   Deemed Resignation of Other Positions. Executive agrees that if, upon
termination of his employment under this Agreement, he is a member of the Board
or an officer or a director of any of the Company’s subsidiaries, he will,
unless the Parties otherwise agree, be deemed to have resigned from any or all
such other positions effective as of the Employment Termination Date.

6.   Rights and Obligations upon Termination of Employment.

  (a)   Termination for Cause. If the Executive’s employment under this
Agreement is terminated by the Company for Cause, then Executive shall be
entitled only to the following:

  (i)   Any amounts payable to Executive under the terms of any of the
applicable Benefit Plans in effect on the Employment Termination Date; and

  (ii)   any amounts due but not yet paid to Executive under this Agreement by
the Company.

  (b)   Termination without Cause; Death; Disability. If Executive’s employment
is terminated by (x) the Company without Cause or as the result of Executive’s
Disability, or (y) Executive’s death, then if Executive is not entitled to
payments or benefits under the Change-in-Control Severance Agreement (as defined
below in Section 6(d)), Executive (or in the case of his death, his estate,
heirs, or legatees) shall be entitled to the following:

  (i)   The continued payment of an amount equal to Executive’s Base Salary as
of the date immediately preceding the Employment Termination Date for 24
consecutive months following the Employment Termination Date, payable in
accordance with the Company’s normal payroll procedures;

  (ii)   an amount equal to the annual bonus for the Fiscal Year in which the
employment-termination occurs that the Committee in good faith determines or
estimates (based on Executive’s performance during the Fiscal Year up to the
Employment Termination Date and other factors) that Executive would have earned
(under his Annual Bonus Opportunity), if any, if he had remained employed for
the entire Fiscal Year, prorated for

-9-



--------------------------------------------------------------------------------



 



the number of days in the Fiscal Year during which Executive was employed, with
such amount to be paid to Executive on the date that the annual bonus would have
otherwise been payable if Executive had remained employed by the Company;

  (iii)   either:

  (A)   except in the case of Executive’s death, if Executive elects and
maintains continued coverage under the Consolidated Omnibus Benefits
Reconciliation Act of 1985 and corresponding regulations (“COBRA”), then amounts
equal to the premiums paid or payable by Executive for coverage under COBRA for
himself and his eligible covered dependents (if any) for up to 18 consecutive
months after the Employment Termination Date and, thereafter, the continued
coverage of Executive under the Company’s group health or medical plan, or
similar coverage arranged for by the Company, for an additional six consecutive
months; except that these payments and additional coverage shall expire or
terminate immediately upon Executive’s becoming eligible for coverage under
another employer’s benefits plan or policy; or     (B)   in the case of
Executive’s death, if Executive’s eligible covered dependents (if any) who are
qualified beneficiaries as the result of his death elect and maintain continued
coverage under COBRA, then amounts equal to the premiums paid or payable by
those dependents for coverage under COBRA for up to 24 consecutive months after
the Employment Termination Date;

  (iv)   except in the case of Executive’s death, the continued payment to or
for the benefit of Executive of amounts equal to (A) the Company’s costs
associated with Executive’s coverage under the Benefit Plans described in
subsection (i) of Section 3(c), except for those benefits to be continued in
accordance with subsection (iii) of this Section 6(b), and (B) the Company’s
payments under subsection (ii) of Section 3(c), in each case as of the date
immediately preceding the Employment Termination Date for 24 consecutive months
following the Employment Termination Date, payable in accordance with the
Company’s normal procedures in effect as of the date immediately preceding the
Employment Termination Date; and     (v)   the vesting of all theretofore
unvested outstanding stock options, and the termination of or release from
forfeiture and transfer restrictions on all outstanding restricted stock still
subject to such restrictions, held by Executive on the date immediately
preceding the Employment Termination Date (with this provision being deemed, as
necessary, an amendment to each stock option agreement and restricted stock
agreement between the Parties).

-10-



--------------------------------------------------------------------------------



 



  (c)   Executive Termination. If Executive’s employment is terminated by
Executive under an Executive Termination, then if Executive is not entitled to
payments or benefits under the Change-in-Control Severance Agreement, Executive
shall be entitled to the following:

  (i)   The continued payment of an amount equal to Executive’s Base Salary as
of the date immediately preceding the Employment Termination Date for 18
consecutive months following the Employment Termination Date, payable in
accordance with the Company’s normal payroll procedures;     (ii)   if Executive
and his eligible covered dependents (if any) who are qualified beneficiaries as
the result of the Executive Termination elect and maintain continued coverage
under COBRA, then amounts equal to the premiums paid or payable by Executive and
those dependents for coverage under COBRA for up to 18 consecutive months after
the Employment Termination Date; except that these payments shall expire or
terminate immediately upon Executive’s becoming eligible for coverage under
another employer’s benefits plan or policy; and     (iii)   the continued
payment to or for the benefit of Executive of amounts equal to (A) the Company’s
costs associated with Executive’s coverage under the Benefit Plans described in
subsection (i) of Section 3(c), except for those benefits to be continued in
accordance with subsection (ii) of this Section 6(c), and (B) the Company’s
payments under subsection (ii) of Section 3(c), in each case as of the date
immediately preceding the Employment Termination Date for 18 consecutive months
following the Employment Termination Date, payable in accordance with the
Company’s normal procedures in effect as of the date immediately preceding the
Employment Termination Date.

  (d)   Any payments or reimbursements under Section 6(b) or Section 6(c),
whichever is applicable, shall not be deemed the continuation of Executive’s
employment for any purpose. The Company’s obligations under Section 6(b) or
Section 6(c), whichever is applicable, will not negate or reduce (i) any
obligation that the Company may have to Executive or his covered dependents
under COBRA, or (ii) any amounts due but not yet paid to Executive under this
Agreement by the Company. Further, the Company may at any time make a lump-sum
payment of all or any part of the amounts, or the remaining amounts, due to
Executive under Section 6(b) or Section 6(c), whichever is applicable.
Notwithstanding the provisions of Section 6(b) or Section 6(c), whichever is
applicable, if Executive is entitled to benefits under the Change-in-Control
Executive Severance Agreement dated as of the effective date of the Original
Agreement between the Parties, as it may hereafter be amended or supplemented
and in effect, or any similar superseding agreement (the “Change-in-Control
Severance Agreement”), then Executive shall be entitled to the benefits under
the Change-in-Control Severance

-11-



--------------------------------------------------------------------------------



 



      Agreement instead of the payments and benefits under Section 6(b) or
Section 6(c), whichever is applicable.     (e)   General Release; Compliance
with Restrictive Covenants. The payment or provision of any amounts or benefits
under this Section 6 shall be conditioned upon both (i) the Company’s receipt of
an irrevocable Settlement Agreement, General Release, and Covenant Not to Sue,
in substantially the form of Addendum A attached to this Agreement (the
“Release”), that is executed and performed by Executive (or in the case of
Executive’s death, his estate, heirs, or legatees), and (ii) Executive’s
compliance with the Release and the Restrictive Covenants during the applicable
time periods set forth therein. The Company may discontinue or reduce the
amounts or benefits under this Section 6 if the Board reasonably believes, or
there is established by arbitration or by any legal or injunctive proceeding
permitted by Section 11, that there is or has been any breach or violation by
Executive of the Release or any of the Restrictive Covenants (except that if the
breach or violation is or was of any covenant in Section 9, such breach or
violation is also not cured or remedied within 30 days after the Board’s written
notice to Executive describing that breach or violation); and Executive shall
not be entitled to any such amounts or benefits that are not so paid or
provided. Any such discontinuance or reduction shall not preclude the Company
from seeking any arbitration award for damages or any legal or injunctive relief
permitted by Section 11.     (f)   No Mitigation. Executive shall not be
obligated to seek or secure new employment or to become self-employed after the
Employment Termination Date, and except as stated in Section 6(b) or
Section 6(c) (whichever is applicable), Section 6(e), and Section 11(e), there
shall be no offset against any severance payment or other benefit under this
Agreement on account of any remuneration or benefits from any subsequent
employment (including self-employment) that Executive may obtain after the
Employment Termination Date.

7.   No Violation of Other Obligation. Each Party represents and warrants that
neither that Party’s execution, delivery, and performance of this Agreement nor
that Party’s execution, delivery, and performance of any agreement, instrument,
or other document or obligation contemplated under this Agreement will result in
a violation of any provision of, or constitute a default under, any contract,
agreement, instrument, or obligation to which that Party is a party or by which
that Party is bound.

8.   Confidential Matters. The Company promises to disclose to Executive, and
Executive acknowledges that in and as a result of his employment with the
Company he will receive, have access to, use, acquire, or add to, Confidential
Matters (as defined below).

  (a)   “Confidential Matters” means, collectively, all information that the
Company or any Subsidiary (as defined below) deems or treats as confidential,
proprietary to it, or its trade secret and all information of any other Person
having any business or commercial relationship with the Company or any
Subsidiary that the Company or any Subsidiary has acknowledged as, or agreed or
otherwise become

-12-



--------------------------------------------------------------------------------



 



      obligated to treat as, confidential or proprietary to that other Person or
that other Person’s trade secret. “Confidential Matters” includes all of the
following of the Company and the Subsidiaries: unique business methods and
strategies, processes, confidential or proprietary software, product and design
development, programs and programming codes, pricing methods, operating
techniques and practices, corporate financial information, customer and supplier
requirements and other information, customer and potential customer lists and
marketing techniques, systems, procedures, manuals, confidential reports,
protected and protectable intellectual property, equipment and methods used and
preferred by customers and the fees paid by them, personnel and employee records
and information, and compilations of information, records, and specifications.
“Subsidiary” means a corporation or other entity, whether incorporated or
unincorporated, of which at least a majority of the Voting Securities is owned,
directly or indirectly, by the Company (and for this purpose, “Voting
Securities” means securities or other interests having by their terms ordinary
voting power to elect members of the board of directors of a corporation or
individuals serving similar functions for a noncorporate entity).

  (b)   As a condition of employment and continued employment, Executive
(i) shall keep confidential all Confidential Matters, (ii) shall not directly or
indirectly make known, divulge, furnish, or reveal to any other Person any
Confidential Matters or any knowledge or information with respect thereto, and
(iii) shall not use, or cause or enable the use of, any Confidential Matters for
his personal benefit or the benefit of any other Person; except, in any case
during employment, in the course of Executive’s performance of his duties to,
and in furtherance of the interests of, the Company or with the Company’s prior
written consent. During his employment, Executive shall comply with all policies
and procedures established by the Company, and all reasonable requests of the
Company, to protect Confidential Matters and prevent the improper disclosure or
dissemination of Confidential Matters to, or the misuse of Confidential Matters
by, any other Person.     (c)   Executive acknowledges that the Company does not
voluntarily disclose Confidential Matters, but takes precautions to prevent
their dissemination and use except pursuant to suitable safeguards. Executive
further acknowledges that Confidential Matters (i) are secret and not known in
the industry, except when disclosed subject to confidentiality agreements,
obligations, or safeguards, (ii) have been and will be entrusted to Executive
because Executive is a fiduciary of the Company, (iii) have been and will be
developed by the Company or Executive for and on behalf of the Company through
substantial expenditures of time, effort, and money and are and will be used in
the Company’s business, (iv) give the Company an opportunity to obtain an
advantage over competitors who do not know or use the Confidential Matters, and
(v) are of such value and nature as to make it reasonable and necessary for
Executive and the Company to protect and preserve the confidentiality of the
Confidential Matters.

-13-



--------------------------------------------------------------------------------



 



  (d)   Executive acknowledges and agrees that the Confidential Matters are
valuable, special, and unique assets of the Company, the disclosure of which
could cause substantial injury and loss of profits and goodwill to the Company.
The Confidential Matters to be prepared or compiled by Executive or the Company
or furnished to Executive during employment shall be the sole and exclusive
property of the Company and shall not be removed from the Company’s premises
except in the course of Executive’s performance of his duties to, and in
furtherance of the interests of, the Company or with the prior written consent
of the Company. Upon the cessation of employment, all Confidential Matters (in
any and all forms and formats), all documents and items related to Confidential
Matters, and all other property of the Company that Executive may then possess
or control shall be returned to the Company as soon as practicable, and none
(including any copies) shall be retained by Executive.     (e)   If Executive is
served with any subpoena or other legal process or notice, or is otherwise
requested, to produce or divulge, directly or indirectly, any Confidential
Matters by any Person in any formal or informal proceeding, including any
interview, deposition, administrative or judicial hearing, or trial or
arbitration, Executive shall immediately notify and deliver a copy of the
subpoena, process, notice, or request to the Company. Executive further
irrevocably nominates, constitutes, and appoints the Company (including any
attorney retained by the Company) as Executive’s true and lawful
attorney-in-fact, to act in Executive’s name, place, and stead, to do and
perform any act which Executive might perform, including to institute,
prosecute, defend, quash, compromise, settle, arbitrate, release, and dispose of
any and all legal, equitable, administrative or arbitral hearings, actions,
suits, attachments, subpoenas, claims, levies, or other proceedings, or
otherwise engage in or defend any and all litigation in connection with or
relating to any request to disclose, directly or indirectly, any Confidential
Matters. Nevertheless, the Company shall be under no obligation to act as
Executive’s attorney-in-fact and will not do so without written notice to
Executive.

9.   Covenants Not to Compete, Solicit, or Interfere. As a material inducement
for Executive’s receipt of, and the Company’s agreement to provide to Executive,
the Confidential Matters, Executive agrees that during his employment with the
Company and for a period of 24 consecutive months after the date of cessation of
employment (unless that cessation of employment is the result of a termination
by the Company for Cause or an Executive Termination, in which case the time
period shall be 18 consecutive months after the date of cessation of
employment), Executive shall not, directly or indirectly:

  (a)   (i) engage in, work for, conduct, or manage, in any capacity similar or
related (directly or indirectly) to Executive’s Job Responsibilities (as defined
below), any Competitive Business (as defined below) or any Person that owns or
conducts a Competitive Business, or (ii) invest in or own any interest in any
Competitive Business or any Person that owns or conducts a Competitive Business;
except that Executive may acquire or own, solely as a passive investment, less
than five

-14-



--------------------------------------------------------------------------------



 



      percent (5%) of the outstanding securities of any issuer registered under
Section 12 of the Exchange Act so long as Executive is not a member of any
control group (within the meaning of the regulations of the Securities and
Exchange Commission) of any such issuer;     (b)   employ, hire, engage, or
retain, or attempt to employ, hire, engage, or retain, any other Executive of
the Company or any Subsidiary or any Person who was an Executive of the Company
or any Subsidiary within the preceding six months, or solicit, persuade,
influence, or induce, or attempt to solicit, persuade, influence, or induce, any
other Executive of the Company or any Subsidiary to cease or leave his or her
employment with the Company or such Subsidiary; or     (c)   solicit, persuade,
influence, or induce, or attempt to solicit, persuade, influence, or induce,
(i) any Customer (as defined below) to purchase services or products from any
Competitive Business, or (ii) any Customer or any Vendor (as defined below) to
cease or materially alter such Customer’s or such Vendor’s business or
commercial relationship with the Company or any Subsidiary to the Company’s or
such Subsidiary’s detriment.

In this Agreement, “Job Responsibilities” means any and all of those duties and
responsibilities that were part of Executive’s job or position with the Company
or any Subsidiary within the 24 months preceding the cessation of employment,
including each and all kinds of work, job duties, or job responsibilities
directly or indirectly received, accepted, assigned, delegated, directed,
supervised, attempted, performed, undertaken, accomplished, or conducted by or
to Executive (as applicable); “Competitive Business” means any business that is
or would in any way be competitive, directly or indirectly, with any business
conducted by the Company or any Subsidiary anywhere in the Restricted Territory,
if such business is the same as, or substantially similar to, business conducted
by the Company or any Subsidiary during employment; “Restricted Territory”
means, collectively, Dallas County, Texas; each county (or equivalent
subdivision) of any state, district, or territory of the United States of
America as to which Executive had employment responsibilities, including
supervisory responsibility, for the Company or any Subsidiary during his
employment; and each county (or equivalent territory) adjacent to any of the
preceding counties (or equivalent territories); “Customer” means (a) during
employment, all customers of the Company or any Subsidiary with whom or which
Executive has or has had any contact within the scope of his employment, and
(b) after employment, all customers of the Company or any Subsidiary with whom
or which Executive had any contact within the scope of his employment at any
time during the 24 months preceding the cessation of employment; and “Vendor”
means (a) during employment, all suppliers or providers of services or products
to the Company or any Subsidiary (whether for use by the Company or any
Subsidiary or for sale at any retail location of the Company or any Subsidiary)
with whom or which Executive has or has had any contact within the scope of his
employment, and (b) after employment, all suppliers or providers of services or
products to Executive or any Subsidiary (whether for use by the Company or any
Subsidiary or for sale at any retail location of the Company or any Subsidiary)
with whom or which Executive had any contact within the scope of

-15-



--------------------------------------------------------------------------------



 



his employment at any time during the 24 months preceding the cessation of
employment.

10.   Developments.

  (a)   Disclosure of Developments. Executive shall promptly disclose to the
Company all inventions, discoveries, improvements, processes, formulas, ideas,
know-how, methods, research, compositions, and other developments, whether or
not patentable or copyrightable, that Executive, by himself or with any other
person, conceives, makes, develops, or acquires during the Term that (i) are or
relate to the properties, assets, or existing or contemplated business or
research activities of the Company, (ii) are suggested by, arise out of, or
result from, directly or indirectly, Executive’s association with the Company,
or (iii) arise out of or result from, directly or indirectly, the use of the
Company’s time, labor, materials, facilities, or other resources (collectively,
“Developments”).     (b)   Assignment and Cooperation. Executive hereby assigns,
transfers, and conveys to the Company, and hereby agrees to assign, transfer,
and convey to the Company (after as well as during the Term), all of his right
and title to and interest in all Developments. Executive shall, from time to
time upon the request of the Company (after as well as during the Term), execute
and deliver any and all instruments and documents and take any and all other
actions that, in the judgment of the Company or its counsel, are or may be
necessary or desirable to document any such assignment, transfer, and conveyance
to the Company or to enable the Company to file and process applications for,
and to acquire, maintain, and enforce, any and all patents, trademarks,
registrations, or copyrights with respect to any of the Developments, or to
obtain any extension, validation, re-issue, continuance, or renewal of any such
patent, trademark, registration, or copyright. The Company will be responsible
for the preparation of any such instrument or document and for the
implementation of any such proceedings and will, in accordance with the
Company’s policies, practices, and procedures, reimburse Executive for all
reasonable expenses incurred by him in complying with this Section 10.

11.   Stipulations; Reformation; Severability; Injunctive Relief.

  (a)   Stipulations. Executive stipulates and agrees that:

  (i)   Adequate consideration exists for the Restrictive Covenants;     (ii)  
The Restrictive Covenants are necessary to insure the preservation and
continuity of the Company’s business and goodwill;     (iii)   The time
period(s) of the respective Restrictive Covenants are reasonable temporal
restraints;

-16-



--------------------------------------------------------------------------------



 



  (iv)   The scope of the activities restricted by the Restrictive Covenants is
reasonable; and     (v)   The enforcement of any of the Restrictive Covenants
will not interfere with Executive’s livelihood.

  (b)   Reformation. The Parties hereto intend all provisions of the Restrictive
Covenants to be enforced to the fullest extent permitted by law. Accordingly,
should a court of competent jurisdiction determine that the scope of any
provision of the Restrictive Covenants is too broad to be enforced as written,
based on their duration, geographic limitations, scope of activities, or
otherwise, the Parties intend that the court reform the provision to such
narrower scope as it determines to be reasonable and enforceable. The Parties
agree that each of the agreements set forth in the Restrictive Covenants
constitutes a separate agreement independently supported by good and adequate
consideration, shall be severable from the other provisions of this Agreement,
and (with this Section 11) shall survive the expiration or termination of this
Agreement or Executive’s employment under this Agreement.     (c)  
Severability. If any provision of this Agreement is held to be illegal, invalid,
or unenforceable under present or future laws, (i) such provision shall be fully
severable, (ii) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision never constituted a part of this
Agreement, and (iii) the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid, or unenforceable provision, there shall be added
as part of this Agreement a provision as similar in its terms to such illegal,
invalid, or unenforceable provision as may be possible and be legal, valid, and
enforceable.     (d)   Injunctive Relief. Executive acknowledges the difficulty
in forecasting damages arising from the breach of any of the Restrictive
Covenants and that the Company may be irreparably harmed thereby. Therefore,
Executive agrees that the Company shall be entitled to elect to enforce each of
the Restrictive Covenants by means of injunctive relief or an order of specific
performance and that such remedy shall be available in addition to all other
remedies available at law or in equity to the Company, including the recovery of
damages from Executive’s agents or affiliates involved in such breach.     (e)  
Restoration of Equity Severance. Executive acknowledges and agrees that the
Restrictive Covenants are material terms of his relationship with the Company
under this Agreement, not only during his employment, but also thereafter.
Accordingly, Executive agrees that, after the Employment Termination Date, if he
fails to comply with, or breaches or violates, any of the Restrictive Covenants
(and, with respect to any of the covenants in Section 9 only, such noncompliance
or breach or violation continues after the 30-day notice and cure period
provided

-17-



--------------------------------------------------------------------------------



 



      for in Section 6(e)), in any case as reasonably determined by the Board,
irrespective of whether the Restricted Covenants are enforced or sought to be
enforced in an action or a proceeding between or involving the Parties, then:

  (i)   all theretofore unexercised Severance-Vested Options (as defined below)
then held by Executive shall be void and non-exercisable;     (ii)   all shares
of Common Stock acquired by exercise of Severance-Vested Options then held by
Executive, reduced by the Tax Effect (as defined below), shall be transferred to
the Company;     (iii)   all shares of Common Stock that were Severance-Vested
Restricted Stock (as defined below) then held by Executive, reduced by the Tax
Effect, shall be transferred to the Company; and     (iv)   if Executive has
sold, transferred, or otherwise disposed of any shares of Common Stock acquired
by exercise of Severance-Vested Options or any shares of Common Stock that were
Severance-Vested Restricted Stock, Executive shall pay to the Company an amount
equal to (A) in the case of shares acquired by exercise of Severance-Vested
Options, the excess of the fair market value of those shares on the date of
sale, transfer, or other disposition over the exercise or option price paid by
Executive to acquire those shares, reduced by the Tax Effect, and (B) in the
case of shares of Common Stock that were Severance-Vested Restricted Stock, the
fair-market value of the shares of Common Stock on the Employment Termination
Date or the fair market value of the shares of Common Stock on the date of sale,
transfer, or other disposition by Executive, whichever is greater, reduced by
the Tax Effect.

Executive agrees to execute and deliver such documents as may be required to
effect the foregoing. In this Section 11(e), “Severance-Vested Options” are
those outstanding stock options granted to Executive on or after the effective
date of the Original Agreement and held by Executive on the date immediately
preceding the Employment Termination Date the vesting of which is accelerated
under subsection (v) of Section 6(b); “Severance-Vested Restricted Stock” are
those shares of restricted stock granted to Executive on or after the effective
date of the Original Agreement and held by Executive on the date immediately
preceding the Employment Termination Date that are released from forfeiture and
transfer restrictions under subsection (v) of Section 6(b); and the “Tax Effect”
means the excess, if any, of (1) all federal and state income taxes paid or
payable by Executive because of, as applicable, the exercise of Severance-Vested
Options, the lapse or release of forfeiture restrictions on the Severance-Vested
Restricted Stock, the transfer or disposition of shares of Common Stock acquired
by exercise of Severance-Vested Options (including to the Company under this
Section 11(e)), or the transfer or disposition of shares of Common Stock that
were Severance-Vested Restricted Stock (including to the Company under this
Section 11(e)), over (2) all deductions and other federal and state income tax
benefits

-18-



--------------------------------------------------------------------------------



 



realized or realizable by Executive because of, as applicable, the transfer or
disposition of shares of Common Stock acquired by exercise of Severance-Vested
Options (including to the Company under this Section 11(e)) or the transfer or
disposition of shares of Common Stock that were Severance-Vested Restricted
Stock (including to the Company under this Section 11(e)), as reasonably
determined (in each case) by the Company’s independent tax accountant or advisor
(and assuming Executive’s timely payment of all required taxes due). For the
purpose of determining any shares of Common Stock that Executive may retain, and
not transfer to the Company under clause (ii) or clause (iii) of this Section
11(e), each share will be valued at the fair-market value of a share of Common
Stock at either the date of Executive’s failure to comply with, or breach or
violation of, the Restrictive Covenant (after the expiration of the notice and
cure period, if applicable) that triggers the obligation to transfer shares to
the Company or the date of the transfer to the Company under this Section 11(e),
whichever is greater.

12.   Dispute Resolution; Arbitration.

  (a)   Judicial Disputes. Any dispute or question arising out of or relating to
any of the Restrictive Covenants or any claim by Executive for workers’
compensation benefits or unemployment compensation benefits (a “Judicial
Dispute”) shall be resolved by proceedings before any court of proper
jurisdiction in accordance with this Agreement.     (b)   Arbitration
Provisions. Any and all disputes or questions arising out of our relating to
this Agreement or any and all rights and obligations hereunder, other than
Judicial Disputes (collectively, “Disputes”), between or involving the Parties
shall be resolved by final and binding arbitration in Dallas, Texas, under the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”), as modified below in this Section 12(b) (the
“Arbitration Procedure”).

  (i)   Except only for Judicial Disputes, the Arbitration Procedure covers all
legal and equitable claims arising out of or relating to Executive’s employment
or the termination of employment under this Agreement, including claims for
compensation or benefits; claims for breach of any agreement or covenant,
whether expressed or implied; tort claims; claims for wrongful discharge; claims
of discrimination (including race, color, sex, sexual orientation or preference,
religion, national origin, age, marital status, handicap or disability, veteran
or citizenship status); claims of retaliation; claims of sexual harassment; and
claims for violation of any federal, state, or local government statute,
regulation, or ordinance.     (ii)   The arbitrator shall be selected by mutual
agreement of the Parties, if possible. If the Parties fail to reach agreement
upon appointment of an arbitrator within 30 days following receipt by one Party
of the other

-19-



--------------------------------------------------------------------------------



 



      Party’s notice of desire to arbitrate, the arbitrator shall be selected
from a panel or panels of persons submitted by the AAA. The selection process
shall be that which is set forth in the applicable rules of the AAA, except that
if the Parties fail to select an arbitrator from one or more panels within
15 days after the first panel is submitted to the Parties by the AAA, then the
AAA shall have the power to make an appointment.     (iii)   Each Party shall
share equally the fees and expenses of the arbitrator and of the AAA.     (iv)  
At least 30 days before the arbitration hearing, each Party shall give the other
a brief summary of its claims and defenses, and a list of documents and the
names and addresses of witnesses on which it intends to rely, and shall permit
reasonable access to those documents and individuals. Additional discovery may
be available on application to the arbitrator, based on a showing of substantial
need. The Federal Rules of Procedure shall apply to discovery and evidentiary
matters as part of the arbitration.     (v)   IN DECIDING THE SUBSTANCE OF THE
CLAIMS AND DEFENSES, THE ARBITRATOR SHALL APPLY THE SUBSTANTIVE LAWS OF THE
STATE OF TEXAS (EXCLUDING ANY CHOICE-OF-LAW PRINCIPLES THAT MIGHT CALL FOR THE
APPLICATION OF SOME OTHER STATE’S LAW). The arbitrator shall have the same power
to award damages and to direct remedies, including equitable remedies like
injunctive relief, as a court sitting in the same jurisdiction.     (vi)   The
arbitrator’s determination or award shall be final and binding on the Parties,
and judgment upon that determination or award may be enforced in court. Except
as provided in Section 12(a), the Arbitration Procedure bars litigation in any
court by either Party of any claim that could be arbitrated under this
Arbitration Procedure. However, either Party has the right to move in court to
compel arbitration or to confirm and enforce an arbitrator’s determination or
award under this Arbitration Procedure.     (vii)   The implementation of this
Arbitration Procedure should not be construed as preventing, limiting or
delaying either the Company from taking disciplinary action, including immediate
discharge, in circumstances that the Company deems appropriate in its sole
discretion or Executive from terminating his employment in accordance with the
terms of this Agreement.

13.   Successors and Assigns; Survival of Rights and Obligations.

  (a)   Binding Agreement; Executive’s Personal Agreement. This Agreement shall
be binding upon and inure to the benefit of Executive and his heirs and legal

-20-



--------------------------------------------------------------------------------



 



      representatives and the Company and its successors and assigns.
Executive’s rights and obligations under this Agreement are personal and may not
be assigned or transferred in whole or in part by Executive (except that his
rights may be transferred upon his death by will, trust, or the laws of
intestacy).     (b)   The Company’s Successor. The Company will require any
successor to all or substantially all of the business and assets of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place; except that no such assumption and agreement will be
required if the successor is bound by operation of law to perform this
Agreement. In this Agreement, the “Company” shall include any successor to the
Company’s business and assets that assumes and agrees to perform this Agreement
(either by agreement or by operation of law).     (c)   Survival. The respective
rights and obligations of the Parties under this Agreement (including Sections 6
and 8 through 15) shall survive the expiration or termination of the Term to the
extent necessary to give full effect to those rights and obligations.

14.   Additional Obligations. During and after the Term, Executive shall, upon
reasonable notice from the Company, furnish the Company with such information as
may be in Executive’s possession, and cooperate with the Company as may
reasonably be requested by the Company, in connection with any legal or
governmental proceedings in which the Company or any of its affiliates is or may
become a party. During the Term, the reimbursement of Executive’s expenses shall
be governed by Section 4; after the Term, the Company shall reimburse Executive
for his reasonable expenses in fulfilling his obligations under this Section 14.

15.   Miscellaneous.

  (a)   Notices. Any notice, consent, demand, request, approval, or other
communication to be given under this Agreement by one Party to the other
(“Notice”) must be in writing and must be either (i) personally delivered, (ii)
mailed by registered or certified mail, postage prepaid with return receipt
requested, (iii) delivered by same-day or overnight courier service, or
(iv) delivered by facsimile transmission, in any event to the address or number
set forth below or to such other address or number as may be designated by
either or both of the Parties from time to time in accordance with this
Section 15(a):

     
If to the Company:
  Ace Cash Express, Inc.
 
  Attention: General Counsel
 
  1231 Greenway Drive
 
  Suite 600
 
  Irving, Texas 75038

-21-



--------------------------------------------------------------------------------



 



     
 
  Facsimile: (972) 582-1426
 
   
If to Executive:
  At the address beneath Executive’s signature hereto.

      Notices delivered personally or by courier service shall be deemed given
and received as of actual receipt. Notices mailed as described above shall be
deemed given and received three business days after mailing or upon actual
receipt, whichever is earlier. Notices delivered by facsimile transmission shall
be deemed given and received upon receipt by the sender of the transmission
confirmation.     (b)   Entire Agreement. This Agreement, including Addendum A
(which is an integral part of this Agreement), supersedes the Original Agreement
and any and all other agreements and understandings of any kind, either oral or
written, between the Parties with respect to the subject matter of this
Agreement and contains all of the covenants and agreements between the Parties
with respect to the subject matter of this Agreement; except that this Agreement
does not affect or negate any currently effective stock option agreement or
restricted stock agreement between the Parties entered into under the Plan or
the Change-in-Control Severance Agreement.     (c)   Modification. Except as
stated in the next sentence, no change or modification of this Agreement shall
be valid or binding upon the Parties, nor shall any waiver of any term or
condition be so binding, unless the change or modification or waiver is in
writing and signed by the Parties. Executive acknowledges that the Company may
from time to time establish, maintain, and distribute employee handbooks or
policy manuals, and officers or other representatives of the Company may make
written or oral statements relating to personnel policies and procedures. Such
handbooks, manuals, and statements are intended only for general guidance and
shall not be deemed to change or modify this Agreement or to create any
obligations of the Company to Executive under this Agreement.     (d)  
GOVERNING LAW; CONSENT TO FORUM. THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED,
AND DELIVERED AT, AND SHALL BE DEEMED TO HAVE BEEN MADE IN, DALLAS COUNTY,
TEXAS. THIS AGREEMENT SHALL BE GOVERNED BY, ENFORCED UNDER, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. AS PART OF THE CONSIDERATION FOR
THIS AGREEMENT, AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL
PLACE OF BUSINESS OF EXECUTIVE, EXECUTIVE HEREBY CONSENTS AND AGREES THAT THE
COURTS IN DALLAS COUNTY, TEXAS, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE
ANY JUDICIAL DISPUTES BETWEEN THE PARTIES OR OTHER MATTERS EXPRESSLY PERMITTED
BY THIS AGREEMENT TO BE LITIGATED IN A COURT. EXECUTIVE EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT AND HEREBY WAIVES ANY

-22-



--------------------------------------------------------------------------------



 



      OBJECTION WHICH EXECUTIVE MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS.     (e)   Counterparts.
This Agreement may be executed in counterparts, each of which constitutes an
original, but all of which constitute one document.     (f)   Gender. Whenever
the context requires, words in this Agreement denoting gender shall include the
masculine, feminine, and neuter.     (g)   Estate. If Executive dies during his
employment hereunder, any amounts due him from the Company under this Agreement
as of the date of his death shall be paid to his estate, heirs, or legatees.    
(h)   Waiver of Breach. Any waiver by a Party of a breach of any provision of
this Agreement by the other Party shall not operate or be construed as a waiver
of any other or any subsequent breach.     (i)   Certain Defined Terms. As used
in this Agreement, (i) “Person” means an individual or any corporation,
partnership, trust, unincorporated association, or other legal entity, whether
acting in an individual, fiduciary, or other capacity, and any government,
court, or other governmental agency, (ii) “include” and “including” shall not
denote or signify any limitation, (iii) “business day” means any Monday through
Friday other than any such weekday on which the executive offices of the Company
are closed, and (iv) “Section” is a reference to a Section in this Agreement,
unless otherwise stated, and (v) “affiliate” of a Person means any other Person
controlling, controlled by, or under common control with that first Person (and
for this purpose, “control” and correlative terms mean the power to direct the
management of the business and affairs of a Person). In addition, the use herein
of “annual” or “monthly” (or similar terms) to indicate a measurement period
shall not itself be deemed to grant rights to Executive for employment or
compensation for such period.     (j)   Captions and Section Headings. Captions
and Section or subsection headings used herein are for convenience only and are
not a part of this Agreement and shall not be used in any construction of this
Agreement.

-23-



--------------------------------------------------------------------------------



 



  (k)   Expenses. The Company shall bear all of its expenses, including the fees
and expenses of its counsel, incurred in its negotiating and preparing this
Agreement. The Company will pay or reimburse Executive for all of his reasonable
expenses, including the reasonable fees and expenses of his counsel, incurred in
Executive’s negotiating and preparing of this Agreement.

     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

                  The Company:   ACE CASH EXPRESS, INC.
 
                    By:   /s/ WALTER E. EVANS          
 
      Printed Name:   Walter E. Evans    
 
                        Title: Senior Vice President and General Counsel  
Executive:   /s/ JAY B. SHIPOWITZ           JAY B. SHIPOWITZ
 
               
 
  Address:            
 
 
                   
 
                 Facsimile: (            ) -  

-24-



--------------------------------------------------------------------------------



 



ADDENDUM A
Settlement Agreement, General Release, and Covenant Not to Sue
[See attached]

-25-



--------------------------------------------------------------------------------



 



SETTLEMENT AGREEMENT,
GENERAL RELEASE, AND COVENANT NOT TO SUE
     This Settlement Agreement, General Release, and Covenant Not to Sue
(“Agreement”) is made and entered into as of the
                                         day of
                                        ,
20                                        , by and between Jay B. Shipowitz
(“Executive”) and Ace Cash Express, Inc., a Texas corporation (the “Company”),
both of which are hereinafter collectively referred to as the “parties.”
Recitals
     WHEREAS, Executive was employed as the Company’s Chief Executive Officer
pursuant to the terms and conditions of that certain Amended and Restated
Executive Employment Agreement, dated as of January
                                        , 2006 (the “Employment Agreement”), by
and between Executive and the Company;
     WHEREAS, Executive’s employment under the Employment Agreement [shall
terminate/has terminated] effective                                         ,
20                                         (the “Termination Date”); and
     WHEREAS, the parties desire to settle fully and finally, in the manner set
forth herein, all differences between them which have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including,
but in no way limited to, any and all claims and controversies arising out of
the Employment Agreement, the employment relationship between Executive and the
Company, and the cessation or termination thereof;
Agreement
     NOW, THEREFORE, in consideration of the Recitals and the mutual promises,
covenants and agreements set forth herein, the parties covenant and agree as
follows:
     1. Executive, for himself and on behalf of his attorneys, heirs, legatees,
assigns, successors, executors, and administrators, IRREVOCABLY AND
UNCONDITIONALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES the Company, its
current and former parent, subsidiary, affiliated, and related corporations,
firms, associations, partnerships, limited liability companies, and other
entities, their successors and assigns, and the current and former owners,
members, shareholders, managers, directors, officers, partners, employees,
agents, attorneys, representatives, and insurers of said corporations, firms,
associations, partnerships, limited liability companies, and other entities, and
their guardians, successors, assigns, heirs, executors, and administrators
(hereinafter collectively referred to as the “Releasees”), from any and all
claims, complaints, grievances, liabilities, obligations, promises, agreements,
damages, causes of action, rights, debts, demands, controversies, costs, losses,
damages, and expenses (including, without limitation, attorneys’ fees and
expenses) whatsoever (collectively, “Claims”) under any municipal, local, state,
or federal law, common or statutory — including, but in no way limited to,
Claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621,

-1-



--------------------------------------------------------------------------------



 



et seq. — for any actions or omissions whatsoever, whether known or unknown,
that are connected with or related to the Employment Agreement, the employment
of Executive by the Company, or the cessation or termination thereof, which
existed or may have existed prior to, or contemporaneously with, the execution
of this Agreement. Executive does not, however, release, acquit, or discharge
the Releasees from any Claim arising out of any nonperformance or failure to
perform by the Company of any of its obligations under this Agreement or any
Claim not connected with or related to the Employment Agreement, the employment
of Executive by the Company, or the cessation or termination thereof. In
addition, nothing in this Agreement constitutes any waiver or release by
Executive of any rights under (a) any applicable directors’ and officers’
insurance policy covering Executive, (b) any applicable exculpation or
indemnification provision under the Company’s governing corporate documents
covering Executive, or (c) any applicable equity-incentive plan of the Company,
and corresponding stock option and restricted stock agreements with the Company,
under which Executive continues to have rights or benefits that, by their terms,
survive the cessation or termination of Executive’s employment. Further, nothing
in this paragraph 1 or in paragraph 2 below in any way prohibits or restricts
Executive from defending any action brought by or on behalf of any Releasee
against Executive.
     2. Executive, for himself and on behalf of his attorneys, heirs, legatees,
assigns, successors, executors, and administrators, COVENANTS NOT TO SUE OR
OTHERWISE CONSENT TO PARTICIPATE IN ANY ACTION AGAINST, any of the Releasees
based upon any of the Claims released in paragraph 1 of this Agreement.
     3. Executive waives and releases forever any right or rights he might have
to employment, reemployment, or reinstatement with the Company or any of the
other Releasees, except as may be provided under the terms of this Agreement.
     4. Upon the expiration of seven (7) days after Executive’s execution of
this Agreement, the Company agrees to begin to pay or provide Executive the
severance payments and benefits under [Section 6(b)/Section 6(c)] of the
Employment Agreement in accordance with the surviving terms of the Employment
Agreement.
     5. The parties hereto recognize that, by entering into this Agreement, the
Company and each other Releasee does not admit, and does specifically deny, any
violation of any local, state, or federal law, common or statutory. The parties
further recognize that this Agreement has been entered into in release and
compromise of any claims which might be asserted by Executive in connection with
his employment by the Company, or the termination thereof, and to avoid the
expense and burden of any litigation related thereto.
     6. The parties acknowledge and agree that in the event Executive materially
breaches any provision of this Agreement, (a) Executive will indemnify and hold
the Company harmless from and against any and all resulting damages, expense, or
loss incurred by the Company (including, without limitation, attorneys’ fees and
expenses), (b) Executive will immediately repay to the Company in full any
payments made to him under the provisions (including, without limitation,
paragraph 4) of this Agreement, and (c) the Company will be

-2-



--------------------------------------------------------------------------------



 



entitled to file counterclaims against Executive for breach of the covenant not
to sue and may recover from Executive any payment not repaid to the Company, as
required by clause (b) of this paragraph 6, as well as any and all other
resulting actual or consequential damages.
     7. One or more waivers of a breach of any covenant, term, or provision of
this Agreement by either party shall not be construed as a waiver of a
subsequent breach of the same covenant, term, or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term, or provision.
     8. If any provision or term of this Agreement is held to be illegal,
invalid, or unenforceable, (a) such provision or term shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid,
or unenforceable provision had never constituted part of this Agreement, and
(c) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of each
such illegal, invalid, or unenforceable provision or term there shall be added
automatically as a part of this Agreement another provision or term as similar
to the illegal, invalid, or unenforceable provision as may be possible and that
is legal, valid, and enforceable.
     9. The parties agree that any dispute arising from or attributable to this
Agreement shall be subject to the arbitration provisions (and to the same extent
and with the same limitations) set forth in the Employment Agreement; provided,
however, notwithstanding anything set forth herein or set forth in the
Employment Agreement to the contrary, the Company shall have the right to sue
for specific performance of this Agreement and for declaratory and injunctive
relief.
     10. Executive may revoke this Agreement, within seven (7) days of the date
of its execution by Executive (the “Revocation Period”), by written notice to
the Company. Executive agrees that if he revokes this Agreement, he shall
receive none of the benefits provided for under its terms or the surviving terms
of the Employment Agreement. Executive further understands and agrees that,
unless the Company receives from Executive, prior to the expiration of the
Revocation Period, written notice of his revocation of this Agreement, this
Agreement and all of its terms shall have full force and effect, and Executive
shall have forever waived his right to revoke this Agreement.
     11. This Agreement and the terms of the Employment Agreement that survive
the cessation or termination of Executive’s employment thereunder constitute the
entire agreement of the parties, and supersede all prior and contemporaneous
negotiations and agreements, oral or written, between the parties, regarding the
subject matter of this Agreement. All prior and contemporaneous negotiations and
agreements are deemed incorporated and merged into this Agreement and are deemed
to have been abandoned if not so incorporated. No representations, oral or
written, are being relied upon by either party in executing this Agreement other
than the express representations of this Agreement and the terms of the
Employment Agreement that survive the cessation or termination of Executive’s
employment thereunder. This Agreement cannot be changed or terminated without
the express written consent of the parties.

-3-



--------------------------------------------------------------------------------



 



     12. This Agreement shall be governed by, enforced under, and construed in
accordance with the laws of the State of Texas, except where preempted by
federal law.
     13. By executing this Agreement, Executive acknowledges that (a) this
Agreement has been reviewed with him by a representative of the Company, and
incorporated herein by reference), (b) he has had at least twenty-one (21) days
to consider the terms of the Agreement and has considered its terms for that
period of time or has knowingly and voluntarily waived his right to do so,
(c) he has been advised by the Company in writing to consult with an attorney
regarding the terms of the Agreement, (d) he has consulted with, or has had
sufficient opportunity to consult with, an attorney of his own choosing
regarding the terms of this Agreement, (e) any and all questions regarding the
terms of this Agreement have been asked and answered to his complete
satisfaction, (f) he has read this Agreement and fully understands its terms and
their import, (g) except as provided by this Agreement, he has no contractual
right or claim to the benefits described herein, (h) the consideration provided
for herein is good and valuable, and (i) he is entering into this Agreement
voluntarily, of his own free will, and without any coercion, undue influence,
threat, or intimidation of any kind or type whatsoever.
     EXECUTED in                                          , Texas, this
                                         day of                     
                    , 20                                        .

            EXECUTIVE:
            JAY B. SHIPOWITZ           

     EXECUTED in                                         ,                     
                    , this                                          day of
                                        , 20                    
                    .

            ACE CASH EXPRESS, INC.
      By:                 Its:        

-4-